     Case 2:20-cv-00030-LGW-BWC Document 9 Filed 05/14/20 Page 1 of 1
                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court

                                                                                    By CAsbell at 3:04 pm, May 14, 2020
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    CHARLES STANGO,

                Petitioner,                                  CIVIL ACTION NO.: 2:20-cv-30

         v.

    LINDA GETER, 1

                Respondent.


                                            ORDER

        Respondent has moved to dismiss Petitioner’s action for habeas corpus relief. Doc. 8.

The Court ORDERS Petitioner to file any objections to the Respondent’s motion for dismissal

or to otherwise inform the Court of his decision not to object to Respondent’s Motion to Dismiss

within 14 days of the date of this Order. If Petitioner does not respond to Respondent’s Motion

within 14 days, the Court will determine there is no opposition to the Motion, grant the Motion

as unopposed, and deem Petitioner to have failed to follow a Court Order.

        SO ORDERED, this 14th day of May, 2020.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
       The Court DIRECTS the Clerk of Court to amend the caption and record in this case to reflect
Linda Geter is the proper Respondent. Doc. 8 at 1 n.1.
